Citation Nr: 0942978	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-28 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral keratoconus.  

2.  Entitlement to service connection for diabetes mellitus 
type II (DM), claimed as due to exposure to toxic chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Veteran received a Board hearing in 
August 2008; a transcript is of record and has been reviewed.   

The issue of entitlement to service connection for DM, 
claimed as due to exposure to toxic chemicals, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in February 1990, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral keratoconus.  

2.  Evidence submitted after February 1990 relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.   

3.  The Veteran is presumed to have been sound upon entry 
into service. 

4.  There is not clear and unmistakable evidence that 
bilateral keratoconus preexisted service.  

5.  The medical evidence of record does not demonstrate that 
keratoconus developed in service or was due to any event 
which occurred in service. 


CONCLUSIONS OF LAW

1.  The February 1990 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
bilateral keratoconus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).   

3.  Bilateral keratoconus was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The RO provided the definition of new and material evidence 
in a February 2004 correspondence.  The RO provided 
additional notice regarding the Veteran's new and material 
evidence claim in February 2006.  However, since the Board is 
reopening the Veteran's claim of entitlement to service 
connection for bilateral keratoconus, there is no need to 
discuss whether there has been compliance with Kent because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; See also Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Regarding service connection, the RO originally provided VCAA 
notice to the Veteran in correspondence dated in February 
2004.  In that letter, the RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  In a correspondence dated 
in February 2006, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO readjudicated the 
keratoconus claim in December 2006, which remedied any defect 
regarding the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In a letter dated in August 2006, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  Again, 
the claim was readjudicated in December 2006, which remedied 
any defect caused by the timing of the notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and private 
treatment records.  The Veteran received a VA eye examination 
in April 2004, a report of which is of record.  In addition, 
the Board obtained an independent medical expert opinion in 
July 2009.    

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the April 2004 eye examination obtained 
in this case is adequate.  While the examiner did not note 
that he reviewed the claims file, his report contains a 
detailed description of the Veteran's pertinent medical 
history and the Veteran's contentions.  The report contains a 
complete picture of the Veteran's eye disability.  The July 
2009 independent medical expert opinion is responsive to the 
questions asked.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the bilateral eye issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

II.  New and Material Evidence

Procedural history

The Veteran first filed a claim for service connection for 
bilateral keratoconus in August 1989.  The RO denied service 
connection in a February 1990 rating decision, which became 
final.  The Veteran filed to reopen the claim in February 
2004.  

The RO has not directly discussed the issue of whether new 
and material evidence was presented to reopen the claim.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  

Legal criteria and analysis

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

The evidence on record at the time of the February 1990 
denial included service treatment records, VAMC records and 
private medical records from North Shore Eye Clinic, Houston 
Eye Association, and the Texas Eye Institute.  The RO denied 
service connection because service treatment records did not 
show that keratoconus was incurred in service, and the 
earliest evidence of a diagnosis was in 1981.  There was no 
evidence that the Veteran was prescribed contact lenses to 
prevent the disease, nor was there evidence that the 
Veteran's active duty aggravated the condition if it existed 
while he was in service.  

Evidence submitted after the February 1990 denial includes 
nexus opinions by Dr. Alaniz and Dr. Wall, the report of an 
April 2004 VA examination, and an opinion by an independent 
medical expert, dated in July 2009.  The Board finds the 
evidence obtained after February 1990 to be both new and 
material.  38 C.F.R. § 3.156(a).  The medical opinions 
obtained relate to an unestablished fact necessary to 
substantiate the claim: whether keratoconus was incurred in 
or aggravated by service.  

Accordingly, the Veteran's claim of entitlement to service 
connection for bilateral keratoconus is reopened.  The Board 
finds a de novo review appropriate because the Veteran was 
sufficiently notified.  See Bernard v. Brown, 4 Vet. App. 384 
(1994) (in assessing claims to reopen, the Board must 
determine whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the Veteran is prejudiced thereby). 

III.  Service Connection and Aggravation

Legal criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03. 
 
When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C.A. § 1153; Wagner v. Wagner, 370 F.3d 1089, 1096 
(2004).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  The law further provides that 
the burden to rebut the presumption and show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993). 
 
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153, unless 
the underlying condition worsened.  Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

At the outset, the Board notes that keratoconus, also known 
as "conical cornea," is defined by Dorland's Illustrated 
Medical Dictionary as "a noninflammatory, usually bilateral 
protrusion of the cornea, the apex being displaced downward 
and nasally.  It occurs most commonly in females at about 
puberty.  The cause is unknown, but hereditary factors may 
play a role."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 994 
(31st ed. 2007).  

The Veteran outlined his contentions in a March 2004 
statement.  He asserts that he was prescribed hard contact 
lenses for vision correction prior to service.  He was told 
that he could not wear contacts in service and was issued a 
pair of eyeglasses.  The Veteran believes that his 
keratoconus preexisted service, although he admits that he 
was not diagnosed until after service, and that his time in 
service without hard contact lenses aggravated his condition.  
The Veteran also stated that patients with keratoconus have 
corneas that protrude outward, making the cornea thinner and 
at risk of bursting.  He believes that contact lenses provide 
pressure against the cornea, which prevents the cornea from 
progressing into a conical shape.  

During his Board hearing, the Veteran testified that the 
first diagnosis of keratoconus took place two to four years 
after service.  Again, he believes that the condition 
preexisted service.  Service treatment records, to include 
the Veteran's enlistment examination, are silent as to 
reference to any eye-related disorder.  As discussed further 
below, the most probative medical opinions of record do not 
support the Veteran's proposition that his condition existed 
prior to service.  The Board finds that there is not clear 
and unmistakable evidence that the Veteran's keratoconus 
preexisted service.  

Accordingly, the Veteran is presumed to have been sound upon 
entry into service with respect to keratoconus.  As such, 
service connection for keratoconus will be adjudicated on a 
direct basis.  

In this regard, the Board notes that the first diagnosis of 
record was in 1981.  VAMC and private treatment records 
indicate that the Veteran has received treatment, including 
keratoconus lenses, since that time.  

There are five medical opinions of record.  The first, dated 
in August 2003, was written on a prescription pad.  It 
appears that the author's name is Dr. Wall.  Dr. Wall stated 
that, upon entry into service, the Veteran's contacts were 
removed and spectacles were prescribed, even though the 
Veteran had keratoconus.  Dr. Wall opined that this was not 
in the Veteran's best interest.  There is another handwritten 
opinion by Dr. Wall, which was undated, that the Board 
received in February 2004.  In this note, he stated that the 
Veteran's inability to wear contacts in the Navy aggravated 
his keratoconus. 

A medical opinion premised upon an unsubstantiated account is 
of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  The record does not indicate  Dr. Wall's area of 
expertise or whether he ever examined the Veteran.  Dr. Wall 
did not provide a rationale for the opinions offered and did 
not explain how he came to the conclusion that the Veteran's 
condition was aggravated by service.  It is clear that he 
based his opinions on the Veteran's beliefs regarding the 
time of onset of his disability and on the Veteran's medical 
theories.  As discussed further below, the Board finds that 
this is not credible lay evidence, and because the medical 
opinions were predicated on this evidence, they have no 
probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179-180 (2005); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Dr. Alaniz of Humble Eye Associates provided an opinion in 
January 2004.  He stated that, while keratoconus is a 
progressive disease, he believes that the years the Veteran 
spent without rigid lenses aggravated his condition.  Again, 
there is no evidence, other than the Veteran's assertions, 
that the Veteran developed this condition prior to service.  
Laypersons without medical expertise are not competent to 
ascertain the etiology or onset of a disability such as 
keratoconus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  That a 
medical opinion is based on sufficient facts and data is an 
important indicator of the probity of that opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-303 (2008).  Since 
the record indicates that Dr. Alaniz based his opinion on the 
Veteran's unsubstantiated medical assertions, the opinion has 
no probative value.  

The Veteran received a VA eye examination in April 2004.  In 
the report, Dr. Moran relayed the subjective medical history 
the Veteran described, including the assertion that the 
Veteran's condition has existed since 1969.  Upon 
examination, Dr. Moran stated that corneal topography 
confirmed the diagnosis of keratoconus.  The doctor opined, 
in reference to evidence that the Veteran's vision in the 
left eye declined from 20/50 to 20/70 during service, with no 
change in the right eye, that this is the normal progression 
of keratoconus, adding that the condition is unlikely worse 
because he went without contact lenses.  The doctor further 
stated that the Veteran has early cataracts, which could well 
account for his slight decline in vision.  

The Board attaches probative weight to Dr. Moran's April 2004 
opinion.  He is an eye doctor, so he has specialized 
knowledge of eye-related disorders.  See D'Aries v. Peake, 22 
Vet. App. 97, 108 (2008).  Further, he based his conclusions 
on a thorough examination of the Veteran.

Last, the Board will discuss the July 2009 independent 
medical expert evaluation by Dr. Skeens, an assistant 
professor of ophthalmology who specializes in, among other 
things, corneal surgery.  She could not conclude that 
keratoconus was diagnosed prior to service.  She also could 
not conclude that the Veteran's keratoconus is causally or 
etiologically related to active service.  She noted that the 
Veteran wore rigid gas permeable lenses upon entering the 
service, but his vision was corrected to 20/20 in each eye 
with spectacles.  Only a minor, insignificant astigmatism was 
present in the right eye on February 20, 1970.  The left eye 
was purely spherical.  She stated that, if keratoconus had 
been present at that time to any significant degree, his 
vision would not have been corrected to 20/20 with glasses 
alone; he would have required contact lenses to correct his 
vision to 20/20.  She knows this because keratoconus causes 
irregular astigmatism that cannot be corrected with glasses 
alone.  

She further opined that requiring the Veteran to wear glasses 
in service did not cause keratoconus to develop in advance.  
She explained that the literature attests to the fact that 
the exact etiology of keratoconus is unknown, but eye rubbing 
and rigid contact lenses have been implicated in causing the 
disease.  She stated that some physicians at the time 
believed that hard contact lenses prevented the cornea from 
growing into a conical shape, but that statement is now known 
to be inaccurate.  In conclusion, she opined that 
ophthalmologists do not know the exact etiology of 
keratoconus, so there can be no definite association between 
service duty and the development of keratoconus.  

It is clear that Dr. Skeens reviewed the Veteran's medical 
records and contentions in detail.  Further, she has 
specialized knowledge on the subject of keratoconus and is 
abreast of current research in the area.  Greater weight may 
be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Accordingly, the Board affords this 
opinion substantial probative weight.    

Since the most probative medical evidence of record does not 
show that the Veteran's bilateral eye disability was incurred 
in or aggravated by service, service connection is denied.  
In this case, the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.  


REMAND

The Veteran filed a claim in August 2005 for entitlement to 
service connection for DM, which the record shows was first 
diagnosed in August 2003.  The Veteran believes he developed 
the condition as the result of exposure to chemicals on 
active duty.  

The Veteran claims that, while stationed aboard the USS 
Mitscher in Norfolk, Virginia, his ship traveled up the 
Elizabeth River to St. Juliens Creek Annex, an ammunition 
dump located in southeastern Virginia.  He states that he was 
ordered to work in the ammunition depot and handled many 
forms of ammunition and toxic substances in barrels.  When 
loading barrels onto forklifts, at times the forklift punched 
holes in the barrels, releasing liquid.  The Veteran stated 
that he mopped up the liquid and placed it into empty 
barrels. 

The Veteran submitted a document compiled by the United 
States Environmental Protection Agency, which is based on the 
results of a study of chemical levels at St. Juliens Creek 
Annex (U.S. Navy).  This report confirms that areas in St. 
Juliens Creek Annex were used as a disposal area for rinse 
water from spray tanks containing herbicides and 
insecticides.

During his Board hearing, the Veteran requested that VA 
obtain ship records from the USS Mitscher, which would 
confirm the Veteran's contentions that the ship traveled to 
St. Juliens Creek Annex.  On remand, the RO should obtain the 
log for the USS Mitscher and take any other action in order 
to verify the USS Mitscher's presence at St. Juliens Creek 
Annex during the Veteran's service aboard the ship.

Thereafter, the Veteran should be scheduled for a VA 
examination.  Since the record contains a diagnosis of DM and 
evidence of possible exposure to toxic chemicals during 
service, the determinative issue is whether these are 
related.  A remand is required to obtain an examination and 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the log for the 
USS Mitscher during the period of the 
Veteran's service aboard the ship.  The RO 
should take any other action to verify the 
USS Mitscher's presence at St. Juliens 
Creek Annex during the Veteran's service 
aboard the ship.

2.  When the above is completed, the 
Veteran should be afforded an appropriate 
medical examination to ascertain the 
etiology of his diagnosed diabetes 
mellitus type II.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the diabetes mellitus is 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity, to include 
possible exposure to toxic chemicals in 
service.  

The examiner should state the rationale 
behind this opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate that it was reviewed.   

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
diabetes mellitus type II should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


